DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 12, 2021 was filed after the mailing date of the application on March 9, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20210217387A1) and Wang (US 20170347110A1).
As per Claim 1, Lim teaches a method for processing an image that can be played on a device, comprising:  obtaining a super-resolution deep learning network model, which is trained to learn to reconstruct an image from low resolution to high resolution (in learning the deep learning algorithm, in case of the super resolution (SR), a learning image database including a high-definition image to be finally output and a low-resolution image quality actually input to the image display apparatus 100 is required, [0358]); wherein the super-resolution deep learning network model comprises a plurality of feature filters to extract features of the image (feature extraction filter and image quality improvement filter used in the SR algorithm will play a similar role to the synapse weight in the deep learning structure, whether to reflect multiple filter results of the SR in the deep learning layer, [0315]); modifying the resolution of the feature filters from a preset value to an established value, wherein the established value is higher than the preset value; inputting a low-resolution image into the super-resolution deep learning network model; and increasing the resolution of the low-resolution image to become a high-resolution image through the super-resolution deep learning network model ([0315], deep learning super resolution algorithm proposes a solution by including adaptive filter configuration based on the resolution relationship between the input and the original image in addition to the image quality improvement and resolution improvement aimed by the super resolution, [0331], [0358]).
	However, Lim does not teach that the device is a virtual reality (VR) device.  However, Wang teaches a method for processing an image that can be played on a virtual reality (VR) device (streaming video data for video at resolutions higher than HD resolutions or virtual reality data to/from contemporary virtual reality devices, [0018]), comprising:  obtaining a super-resolution deep learning network model, which is trained to learn to reconstruct an image from a low resolution to high resolution (super resolution techniques, use deep learning techniques and convolutional neural network models, [0359], deep convolutional network for image super-resolution, super resolution techniques when trying to obtain an unknown high resolution version of a given low resolution image and proposes the use of a convolutional neural network to learn mappings between low resolution and high resolution images, [0385]); wherein the super-resolution deep learning network model comprises a plurality of feature filters to extract features of the image (super resolution filters, [0407]); inputting a low-resolution image into the super-resolution deep learning network model; and increasing the resolution of the low-resolution image to become a high-resolution image through the super-resolution deep learning network model [0385].  Thus, this teaching of the VR device from Wang can be implemented into the method of Lim so that the device is a VR device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim so that the device is a VR device because Wang suggests that the data transfer speeds of typical consumer wireless networks are a bottleneck when streaming virtual reality data to/from contemporary virtual reality devices, and thus, it is useful to stream low-resolution images to the VR devices, then increase the resolution [0018].
.
11.	Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20210217387A1) and Wang (US 20170347110A1) in view of O’Brien (US 20190188781A1).
12.	As per Claim 2, Lim and Wang are relied upon for the teachings as discussed above relative to Claim 1.  
	However, Lim and Wang do not teach further comprising:  decreasing the resolution of the high-resolution image to generate a medium-resolution image; inputting the medium-resolution image into the virtual reality device for display.  However, O’Brien teaches further comprising:  decreasing the resolution of the high-resolution image to generate a medium-resolution image; inputting the medium-resolution image into the virtual reality device for display (causing the display of at least one of the simulated objects at a reduced resolution (switching from a high resolution to a medium resolution), [0051], display quality may be adjustable between a total of four discrete resolution settings: a low resolution, a medium resolution, a high resolution, and a very high resolution, [0052], virtual reality system, [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim and Wang to include decreasing the resolution of the high-resolution image to generate a medium-resolution image; inputting the medium-resolution image into the virtual reality device for display because O’Brien suggests that this lowers the consumption level of the device [0017].	
13.	As per Claim 9, Claim 9 is similar in scope to Claim 2, and therefore is rejected under the same rationale.
4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20210217387A1) and Wang (US 20170347110A1) in view of Miranda (US011284054B1).
	Lim and Wang are relied upon for the teachings as discussed above relative to Claim 1.
	However, Lim and Wang do not teach wherein the low-resolution image and the training image are images with a 360-degree field of view and 4K resolution, and the high-resolution image is an image with a 360-degree field of view and 16K resolution.  However, Miranda teaches wherein the low-resolution image and the training image are images with a 360-degree field of view and 4K resolution, and the high-resolution image is an image with a 360-degree field of view and 16K resolution (360 degree video cameras capable of capturing a raw 360 degree video file in 4K resolution, 360 degree video cameras capable of capturing raw 360 degree video files in 16K resolution, col. 5, lines 47-56).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim and Wang so that the low-resolution image and the training image are images with a 360-degree field of view and 4K resolution, and the high-resolution image is an image with a 360-degree field of view and 16K resolution because Miranda suggests that it is well-known in the art to have images with a 360-degree field of view and 4K resolution, having a high-resolution image higher than that would make the image more realistic looking (col. 5, lines 47-56).
15.	Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20210217387A1) and Wang (US 20170347110A1) in view of Ahmed (see citation below).
16.	As per Claim 5, Lim and Wang are relied upon for the teachings as discussed above relative to Claim 1.
rd paragraph).  It would have been obvious to one of ordinary skill in the art that the size of the filter can be modified to 5*5 pixels.  Thus, Ahmed teaches wherein the preset value is 3*3 pixels, and the established value is 5*5 pixels.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim and Wang so that the preset value is 3*3 pixels, and the established value is 5*5 pixels because Ahmed suggests that it is advantageous to change the filter size in order to increase the accuracy (p. 88, Abstract).
17.	As per Claim 12, Claim 12 is similar in scope to Claim 5, and therefore is rejected under the same rationale.
18.	Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20210217387A1), Wang (US 20170347110A1), and O’Brien (US 20190188781A1) in view of Espeland (US 20210076098A1).
19.	As per Claim 6, Lim, Wang, and O’Brien are relied upon for the teachings as discussed above relative to Claim 2.
	However, Lim, Wang, and O’Brien do not teach wherein the field of view of the medium-resolution image is 360 degrees, and the resolution of the medium-resolution image is one-half of that of the high-resolution image.  However, Espeland teaches wherein the field of view of the medium-resolution image is 360 degrees, and the resolution of the medium-resolution image is one-half of that of the high-resolution image (360-degree panoramic video, panoramic bitstream is implemented by reducing half of the resolution of the high-resolution panoramic bitstream horizontally and half of the resolution of the high-resolution panoramic bitstream vertically, [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim, Wang, and O’Brien so that the field of view of the medium-resolution image is 360 degrees, and the resolution of the medium-resolution image is one-half of that of the high-resolution image because Espeland suggests that it is well-known in the art to have a virtual reality 360 degree field of view [0004].
20.	As per Claim 13, Claim 13 is similar in scope to Claim 6, and therefore is rejected under the same rationale.
21.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20210217387A1) and Wang (US 20170347110A1) in view of Shi (US 20180075581A1).
	Lim and Wang are relied upon for the teachings as discussed above relative to Claim 1.
However, Lim and Wang do not teach wherein the super-resolution deep learning network model is a super-resolution generative adversarial network (SRGAN).  However, Shi teaches wherein the super-resolution deep learning network model is a super-resolution generative adversarial network (SRGAN) [0032] with upscaling filters [0036], and the images are rendered in a virtual reality application or where the images are a 360-degree video/image [0073].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim and Wang so that the super-resolution deep learning network model is a super-resolution generative adversarial network (SRGAN) as suggested by Shi.  It is well-known in the art that SRGAN has the advantage of inferring photo-realistic natural images for 4x upscaling factors.
14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20210217387A1), Wang (US 20170347110A1), and Ahmed (see citation below) in view of Shi (US 20180075581A1).
Claim 14 is similar in scope to Claim 7, and therefore is rejected under the same rationale.
Allowable Subject Matter
23.	Claims 3, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
24.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 3 and base Claim 1, and do not teach wherein the training of the super-resolution deep learning network model comprises:  selecting a training image from an image set; randomly cropping a first sampled image with a resolution of 384*384 pixels from the training image; decreasing the resolution of the first sampled image to 96*96 pixels to obtain a second sampled image; utilizing a resolution enhancement algorithm in the super-resolution deep learning network model to increase the resolution of the second sampled image back to 384*384 pixels to obtain a virtual image; comparing the virtual image with the first sampled image to calculate a degree of distortion in the virtual image relative to the first sampled image; repeatedly adjusting the feature weight of the resolution enhancement algorithm until the degree of distortion in the virtual image relative to the first sampled image is lower than a threshold; and selecting another training image from the image set and repeating the training.  Claim 10 is 
25.	The closest prior art (Ma US 20200162789A1) teaches a deep learning based super resolution method used in the learned resolution scaling module to restore the HR representation before display rendering [0012] and the training datasets comprise patches cropped from the high resolution video (Claim 5 of Ma).  However, Ma does not teach all the limitations of Claim 3.
26.	Another prior art (Belagal Math US010877540B2) teaches deep learning models trained to generate an output that includes distortion class pairs for each of a number of distortion levels (col. 10, lines 19-22).  Weighting circuit may determine a weight value based on the difference between the distortion present in the display image data and the display image quality metric such that final image distortion levels that exceed a defined threshold above and/or below the display image quality metric are assigned lesser weight values than those within the defined threshold.  The weighting circuit may determine a weight value based on the proximity of the final image distortion levels to the defined threshold above and/or below the display image quality metric 122 such that distortion value pairs providing a display image distortion closer to the display image quality metric are weighted more highly than distortion value pairs having a relatively greater deviation from the display image quality metric (col. 17, lines 1-19).  However, Belagal Math does not teach all the limitations of Claim 3.
Prior Art of Record
Wafaa Ahmed, “The Impact of Filter Size and Number of Filters on Classification Accuracy in CNN,” April 2020, 2020 International Conference on CSASE, p. 88-93.


1.	Ma (US 20200162789A1) teaches a deep learning based super resolution method used in the learned resolution scaling module to restore the HR representation before display rendering [0012].
2.	Belagal Math (US010877540B2) teaches deep learning models trained to generate an output that includes distortion class pairs for each of a number of distortion levels (col. 10, lines 19-22).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





JH
/JONI HSU/Primary Examiner, Art Unit 2611